858 So.2d 387 (2003)
Alberto URRUCHURTU, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D03-1229.
District Court of Appeal of Florida, Third District.
November 5, 2003.
Alberto Urruchurtu, in proper person.
*388 Charles J. Crist, Jr., Attorney General, for appellee.
Before COPE, SHEVIN, and WELLS, JJ.
PER CURIAM.
The order under review is affirmed. See § 893.135(1)(j), Fla. Stat. (2000). The defendant was charged with, and ultimately convicted of and sentenced for, a crime that he committed on June 20, 2001. That crime and the minimum mandatory sentence that it carried, were first created by chapter 2000-320, section 4, Laws of Florida, page 3497 and became effective October 1, 2000. This amendment was not part of chapter 99-188, Laws of Florida but added entirely new provisions to section 893.135 and thus was not affected by any infirmity in chapter 99-188, by the decision in Taylor v. State, 818 So.2d 544 (Fla. 2d DCA 2002), or by enactment of chapter 2002-212, Laws of Florida.